Citation Nr: 1011851	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-08 760	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for residuals of injuries 
resulting from a February 3, 1978, motor vehicle accident.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Appellants Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Appellant has verified active duty for training (ACDUTRA) 
from July 1977 to December 1977.  He was a member of the 
United States Marine Corps Reserve until December 1978.  

This matter is before the Board of Appellants' Appeals 
(Board) on appeal from the Department of Appellant's Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  

In March 2008, the Board determined that new and material 
evidence had been received that was sufficient to reopen the 
previously denied claim of service connection for residuals 
of injuries resulting from a February 3, 1978, automobile 
accident.  The claim was reopened and remanded for additional 
development, to include additional attempt to obtain records 
to verify whether his unit was called to some type of 
training on the date in question.  The claim has now been 
returned to the Board for further appellate consideration.  


FINDING OF FACT

The Appellant's residuals of injuries resulting from a 
February 3, 1978, motor vehicle accident are not attributable 
to his military service, including any period of active duty 
for training (ACDUTRA) or inactive duty training.  It is not 
established that he was called to duty at that time and he 
was not proceeding directly to a training location.


CONCLUSION OF LAW

The Appellant does not have residuals of injuries from a 
February 3, 1978, motor vehicle accident that are the result 
of disease or injury incurred in or aggravated during active 
or inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Appellant from the RO (to include correspondence in July 
2004 and April 2008) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Appellant and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Appellant about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Appellant about the information and 
evidence VA would seek to provide; (3) informing the 
Appellant about the information and evidence he was expected 
to provide; and (4) requesting the Appellant to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the 
Appellant in obtaining evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Appellant, 
his representative, family members, and others.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the Appellant.

The United States Court of Appeals for Appellants Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Appellant was 
provided with notice of this information in a letter dated in 
April 2006.  

Analysis

It is the Appellant's contention that he has residuals from 
injuries resulting from a February 3, 1978, automobile 
accident.  He argues that when the accident occurred, he was 
on his way to active duty fro training in the United States 
Marine Corps Reserve.  Thus, service connection is warranted 
for his residuals, to include a head injury, and fractured 
pelvis, ankle, and low back.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active duty for training or injury incurred in inactive 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  In 
general, service connection requires: medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in active training; and medical evidence of a nexus between 
the claimed training injury or disease and the current 
disability.  See e.g., Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Under VA laws and regulations, and for benefits purposes, an 
Appellant is a person who served in the active military and 
who was discharged or released from active service under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.1(d) (2009).  Active 
military service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.6(a) (2009).  ACDUTRA is full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.6(c) (2009).  INACDUTRA is duty other than full-time duty 
prescribed for Reserves.  38 U.S.C.A. § 101(23) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.6(d) (2009).

The provisions of 38 C.F.R. § 3.6(e) allow that any 
individual: (1) who, when authorized or required by competent 
authority, assumes an obligation to perform active duty for 
training or inactive duty training; and (2) who is disabled 
or dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty training shall be deemed 
to have been on active duty for training or inactive duty 
training, as the case may be. VA will determine whether such 
individual was so authorized or required to perform such 
duty, and whether the individual was disabled or died from an 
injury or covered disease so incurred.  In making such 
determinations, there shall be taken into consideration the 
hour on which the individual began to proceed or return; the 
hour on which the individual was scheduled to arrive for, or 
on which the individual ceased to perform, such duty; the 
method of travel performed; the itinerary; the manner in 
which the travel was performed; and the immediate cause of 
disability or death.  Whenever any claim is filed alleging 
that the claimant is entitled to benefits by reason of this 
paragraph, the burden of proof shall be on the Claimant.  38 
C.F.R. § 3.6(e) (2009).

A review of the Appellant's service records reflects verified 
active duty for training from July 1977 to December 1977.  He 
was a member of the United States Marine Corps Reserve until 
December 1978.  

Private medical treatment records from February 3, 1978, show 
that the Appellant was involved in an automobile accident.  
His resulting injuries included a cerebral concussion, a 
fracture of the right hemi pelvis, retroperitoneal hematoma, 
pelvic hematoma, fracture of the L2-L3-L4 vertebrae, and 
bimalleolar fracture of the right ankle.  

Review of the claims file reflects that it is replete with 
attempts to obtain an official document showing that the 
Appellant was called for or was otherwise scheduled for any 
type of training on February 3, 1978.  Of record are 
"orders" dated in January 1979 which refer to training in 
February 1979.  As previously noted by the Board in the March 
2008 remand decision, the year "1979" is used numerous 
times in the document, and there is an annotation that 
February 2, 3, and 4 in 1979 were a Friday, Saturday, and 
Sunday.  In 1978, (with review of a calendar from that year) 
those dates were a Thursday, Friday, and Saturday.  The Board 
finds it probative that the 1979 date is more consistent with 
"weekend" training and makes the most logical sense given 
the internal consistency of the document.  Thus, it remains 
at issue whether there was any type of duty scheduled on the 
date in question - February 3, 1978.  And, as already noted, 
there are no official records showing such.  

What are of record are numerous lay statements from the 
Appellant, his family members, and others, who attest to the 
facts of the injury on February 3, 1978.  Also of record is 
the police report of the accident.  Review of all of these 
documents confirms that the Appellant and two of his sisters 
were traveling from his mother's house in Brooklyn, 
Connecticut, to his father's house in Southwick, 
Massachusetts, reportedly because he had been ordered to some 
type of duty with his Marine Corps Reserve unit.  The 
Appellant indicated that he offered to given his sisters a 
ride to his father's house since he had to go there to pick 
up his gear anyway.  

After review of these statements, it is concluded they do not 
provide a basis for allowance of the claim.  As an initial 
matter, to entertain the question, there must be competent 
evidence that Appellant was called to active or inactive duty 
when injured in transit.  See 38 C.F.R. § 3.6 (2009).  In 
this case that is not shown.  There is no objective evidence 
that he was called to any duty and he was going between homes 
and was not on his way directly to training.  By the 
Appellant's own admission, and with review of additional 
statements by his family members, and the police report, it 
is clear that he was traveling from his mother's house to his 
father's house when the accident occurred.  Consequently, 
injuries sustained as a result of the automobile accident 
were not incurred during a period of active duty for training 
or inactive duty for training.  The Appellant has not met the 
burden of 38 C.F.R. § 3.6(e) (2009).  

For the foregoing reasons, the Board finds that the claim of 
service connection for residuals of injuries resulting from 
an automobile accident on February 3, 1978, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Appellant's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of injuries resulting from 
an automobile accident on February 3, 1978, is denied.  


____________________________________________
MICHAEL D. LYON 
Appellants Law Judge, Board of Appellants' Appeals




 Department of Appellants Affairs


